COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-14-00033-CR
Style:                             Eric Alonzo Greer
                                   v. The State of Texas
Date motion filed*:                January 9, 2015
Type of motion:                    Unopposed Motion for Extension of Time to File State’s Response Brief
Party filing motion:               The State
Document to be filed:              State’s brief

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                                October 10, 2014
         Number of previous extensions granted:                 2             Current Due date: January 10, 2015
         Date Requested:                                   February 10, 2015

Ordered that motion is:

                   Granted            If document is to be filed, document due: February 10, 2015
                             The Court will not grant additional motions to extend time absent extraordinary
                              circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________




Judge’s signature: /s/ Russell Lloyd
                                                              for the Court

Panel consists of       ____________________________________________

Date: January 15, 2015